Case 1:18-cr-00131-PAB Document 66 Filed 08/26/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No.: 18-cr-00131-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

ERSKINE TAIWAN JOHNSON,

      Defendant.


      GOVERNMENT’S MOTION TO DISMISS INFORMATION [ECF No. 25]
______________________________________________________________________

      The United States of America submits the following Motion To Dismiss

Information [ECF No. 25].

      Pursuant to the Government’s oral motion to dismiss the Information [ECF No.

25] at the August 22, 2019 Sentencing Hearing, the Government respectfully moves

that the Court dismiss the pending Information [ECF No. 25] against the defendant.

      Dated: August 26, 2019.

                                              Respectfully submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                        By:   /s/ Jason St. Julien
                                              JASON ST. JULIEN
                                              Assistant United States Attorney
                                              1801 California St., Suite 1600
                                              Denver, Colorado 80202
                                              Phone: (303) 454-0100
                                              Fax: (303) 454-0405
                                              E-mail: Jason.St.Julien@usdoj.gov
                                          1
Case 1:18-cr-00131-PAB Document 66 Filed 08/26/19 USDC Colorado Page 2 of 3




                                        Attorney for the United States




                                    2
Case 1:18-cr-00131-PAB Document 66 Filed 08/26/19 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 26th day of August 2019, I filed the foregoing
GOVERNMENT’S MOTION TO DISMISS INFORMATION [ECF No. 25] with the Clerk
of the Court using CM/ECF, which will send notification of such filing to the following
individuals:

      Edward Robin Harris
      Email: Edward_Harris@fd.org

      Kelly D. Christl
      Email: Kelly_Christl@fd.org


                                               /s/ Jason St. Julien
                                               JASON ST. JULIEN
                                               Assistant United States Attorney
                                               1801 California St., Suite 1600
                                               Denver, Colorado 80202
                                               Phone: (303) 454-0100
                                               Fax: (303) 454-0405
                                               E-mail: Jason.St.Julien@usdoj.gov
                                               Attorney for the United States




                                           3
